DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 10/27/2020 is acknowledged.  Claims 1-26 are pending in this application.  

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 10/27/2020 is acknowledged.  The election encompasses claims 1-18 (see Remarks: page 6 of 7).
It is reminded that applicants elect claims directed to the product, and when the product claims are subsequently found allowable, withdrawn process of using claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.


Status of Claims
Accordingly, claims 1-18 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 19-26 directed to non-elected invention is withdrawn.
Priority
The present application is a 371 of PCT/US2018/032736 filed on 05/15/2018, and the PCT/US2018/032736 has provisional 62/506,252 filed on 05/15/2017.

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending U.S. Patent Application No. 16/944,881 in view of KNOCHENMUS et al. (U.S. PG-Pub. No. 2011/0152363 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims 1-18 are drawn to a seed, soil or plant treatment composition comprising: (a) a nickel compound (i.e. nickel lactate) in a concentration of less than about 3 wt. % and (b) an iron compound (i.e. ferric ammonium citrate) in a concentration of less 
The conflicting claims are drawn to a seed, soil or plant treatment composition comprising: (a) a zinc compound and (b) an iron compound (i.e. ferric ammonium citrate) in a concentration of about 25% by weight; wherein the composition further comprises a molybdenum compound (i.e. ammonium molybdate tetrahydrate or molybdic acid) in a concentration of about 0.1 % to about 1.0 % by weight, or a manganese compound (i.e. a manganese chelate or salt).  It should be noted that the concentration of the iron compound in the conflicting claims overlap with the concentration of the iron compound as claimed.
The conflicting claims (i.e. claim 9) also recites that the treatment composition is in contact with one or more seeds in-furrows.  As such, it reads on the instant claim 12.
(1)	The instant and conflicting claims differ in that the instant claims recite the composition comprises a nickel compound and a further component, i.e. a carrier, a fiber or an enzyme, whereas the conflicting claims do not include a nickel compound. The deficiency is taught by KNOCHENMUS et al. as set forth below.
KNOCHENMUS teaches a mineral product, which is used for applying to a lawn, garden, pasture or field for improving growth of plant life, wherein the mineral product comprising: (a) one or more mineral chelated lactates; and (b) fiber, one or more enzymes and a carrier (see: page 29, reference claim 26), wherein said “one or more iron lactate” and/or “nickel lactate” which is formed by contacting and reacting lactic acid (i.e. as the carboxylic acid 102) with a iron compound and/or a nickel compound (i.e. as the one or more inorganic mineral compound 104) (see: p.29, reference claims 26 & 1, 4-6, 9, 12-15 & 17; and [0018-0019] & [0039-0040]).  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional mineral chelate compounds, i.e. nickel lactate taught by KNOCHENMUS, into the conflicting composition because KNOCHENMUS teaches that it is desirable to use more than one mineral chelated lactates in rapidly soluble form as they are easily applied to plants, pastures, lawns or gardens, and can provide readily available form of various inorganic minerals and materials for fertilization or nutrition or the benefit of microflora in a number of applications to plants, animals and humans.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 1-14 of the co-pending U.S. Patent Application No. 16/944,881, in view of KNOCHENMUS, are obvious variants of the claims 1-18 in the instant application and therefore they are not patentability distinct.

(2)	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14-15 and 19-20 of U.S. Patent No. 10,570,066 B2 in view of SPIERS et al. (AU 2010212292 Al), or in view of PERMITINA, G. V. (RU2179162C1, the machine English translation by Espacenet is used for citation as set forth below), or in view of YAMASHITA, T. (U.S. Patent No. 5,549,729A).

The instant claims are drawn to a seed, soil or plant treatment composition comprising:
(a) a nickel compound, i.e. a nickel chelate (e.g. lactate, acetate, propionate, butyrate or acetate) or a nickel salt (e.g. nickel sulfate), in a concentration of less than about 3 % by weight; and
(b) an iron compound (i.e. ferric ammonium citrate) in a concentration of less than about 0 % by weight; which further comprising:
(c) a molybdenum compound (i.e. ammonium molybdate) in a concentration of less than about 1 % by weight; or a manganese compound (i.e. a manganese chelate or manganese salt); or one or more of an enzyme or a pesticide.
The conflicting claims are drawn to a seed, soil or plant treatment composition comprising:
(a) a combination of manganese sulfate and manganese lactate; and
(b) a combination of a mineral salt and a mineral chelate;
wherein the mineral can be nickel, iron and molybdenum;
wherein the mineral salt is a mineral sulfate or mineral acetate, butyrate or lactate; or the mineral chelate is a mineral lactate, acetate, propionate, butyrate or EDTA; wherein the composition further comprises an enzyme or a pesticide.
(1)	The instant and conflicting claims differ in that the instant claims recite: (i) the nickel compound has a concentration of less than 3 % by weight in instant claim 6, (ii) the iron compound has a concentration of less than about 60 % by weight in instant claim 8, and (iii) the treatment composition improves plant health in instant claim 11; whereas the conflicting claims do not recite those limitations.
The deficiency is taught by SPIERS, which teaches a composition, for use in the treatment of a condition in plant, comprising a nickel salt (e.g. nickel sulphate) and a salt of iron (Fe) (e.g. iron sulphate) (see: page 51-52, reference claims 1, 3, 4 and 9; & page 17, line 8-10).
SPIERS teaches the composition also comprise sodium molybdate (see: page 51, reference claim 7), which reads on the additional “molybdenum compound” as claimed.
SPIERS teaches that the nickel sulphate can be applied in a concentration of 1.0 to 5.0 g per liter of liquid (water) (see: page 54, reference claim 37).  As such, the nickel sulphate can be converted to 0.1 to 0.5 % by weight, with water (density = 1g/ml) as the liquid.  This reads on the “concentration of the nickel compound is less than about 3 % by weight” of claim 6.
SPIERS teaches that the nickel sulphate and iron sulphate are in a ratio of about 1.5:1.5 (or 1:1) (see: page 52, reference claims 9-10).  As such, the concentration of the iron sulphate would be 0.1 to 0.5 % by weight as well (see the rejected claim 6 set forth above), which reads on the “concentration of the iron compound is less than about 60 % by weight” of claim 8.
Furthermore, SPIERS teaches the composition is for use to treat plant in a condition, i.e. plant health or growth of the plant (see: page 51, reference claim 1, line 1-5), and this reads on the use of claim 11.
One ordinary skilled in the art would have been motivated to add suitable amount of a desirable ingredient, i.e. 0.1 % to 0.5 % by weight of each nickel compound and iron 
(2)	The instant and conflicting claims also differ in that the instant claims recite the iron compound is ferric ammonium citrate in instant claim 7, whereas the conflicting claims do not recite the use of said particular iron (ferric) compound.
The deficiency is taught by PERMITINA, which teaches a nutrient solution containing mixtures of microelements (i.e. trace elements) in the form of complexation and macronutrient fertilizers, useful for root and foliar dressing as leaf nutrition of plants (see: ABSTRACT; and [0001] & [0013]). 
PERMITINA teaches that the solution contains ammonium citrate as the ammonium-containing component, wherein the ammonium citrate functions as alkalizing reagent to adjust the pH of the solution and it also is a source of nitrogen (see: [0006] & [0014]).  PERMITINA also teaches that citrate ion is an organic ligand of the complexing agent, having an affinity for cations of trace elements, primarily iron (see: [0008] & references claims 1-2).  Therefore, the “ammonium citrate” complexed with “iron” reads on the “ferric ammonium citrate” of claim 7.
	PERMITINA also teaches that the trace elements, i.e. iron, in the form of biometals formed complex compounds of trace elements have better water solubility and is easily assimilated by plants (see: [0005]).

(3)	The instant and conflicting claims also differ in that the instant claims recite the molybdenum compound is ammonium molybdate in instant claim 9 and is used in a concentration of less than 1 % by weight in instant claim 10, whereas the conflicting claims do not recite those limitations.
The deficiencies are taught by YAMASHITA, which teaches a composition useful as foliar spray, or as a soil amendment, or as a root dip or as a solution, to stimulate growth of plants, comprising multiple components, i.e. a micronutrient component: e.g. water-soluble molybdenum in an amount of 0.001 to 0.02 % by weight (see: ABSTRACT; and col. 48, reference claim 15, line 4-6 & 39).  This reads on the additional “molybdenum compound” of claim 2 and its amount is “less than about 1 % by weight” of claim 10.
	YAMASHITA teaches that the source of micronutrient component “molybdenum” can be provided from “ammonium molybdate” (see: Table in col. 3, line 13-14).  This reads on the molybdenum compound is “ammonium molybdate” of claim 9.

Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 1-11, 14-15 and 19-20 of the U.S. Patent No. 10,570,066, in combination with SPIERS or PERMITINA or YAMASHITA, are obvious variants of the claims 1-18 in the instant application and therefore they are not patentability distinct.


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 10 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
the chelate of the nickel chelated compound” lack sufficient antecedent basis because the preceding claim 1 recite “a nickel compound”, not “a nickel chelated compound”, and the preceding claim also does not has sufficient antecedent support for the component “the chelate” as the manner recited.  Perhaps Applicants meant for claim 4 to depend from claim 3.
(2)	Claims 6, 8 and 10 recite a concentration of nickel, iron and molybdenum compound, respectively, however, it is not clear if said amount is based on the total concentration (or weight %) the treatment composition, or it is based on the concentration of, i.e. nickel compound and iron compound present in the composition, or something else.
(3)	Claim 13 recites a limitation “…composition is combined with one or more a carrier…..and a chelate or inorganic salt”, which is indefinite because it is not clear if said “inorganic salt” is referring an alternative of said “chelate” (e.g. an inorganic salt of said chelate), or it is a separated component as “an inorganic salt” and is one of the alternative component as other recited components.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

AND
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SPIERS et al. (AU 2010212292 A1).

For Claims 1 and 5, SPIERS teaches a composition, for use in the treatment of a condition in plant, comprising a nickel salt (e.g. nickel sulphate) and a salt of iron (Fe) (e.g. iron sulphate) (see: page 51-52, reference claims 1, 3, 4 and 9; & page 17, line 8-10).
As such, the “nickel salt” and “nickel sulphate” read on the “nickel compound” of claim 1 and the “nickel sulphate” of claim 5; and the “salt of iron (Fe)” reads on the “iron compound” of claim 1.
For claim 3, SPIERS teaches the nickel sulphate is nickel salt (see: page 8, line 8-10).
For claim 6, SPIERS teaches that the nickel sulphate can be applied in a concentration of 1.0 to 5.0 g per liter of liquid (water) (see: page 54, reference claim 37).  As such, the nickel sulphate can be converted to 0.1 to 0.5 % by weight, with water (density = 1g/ml) as the liquid.  This reads on the “concentration of the nickel compound is less than about 3 % by weight” as claimed.
For claim 8, SPIERS teaches that the nickel sulphate and iron sulphate are in a ratio of about 1.5:1.5 (or 1:1) (see: page 52, reference claims 9-10).  As such, the concentration of the iron sulphate would be 0.1 to 0.5 % by weight as well (see rejected claim 6 set forth above), which reads on the “concentration of the iron compound is less than about 60 % by weight” as claimed.
For claim 11, SPIERS teaches the composition is for use to treat plant in a condition, i.e. plant health or growth of the plant (see: page 51, reference claim 1, line 1-5).
For claim 12, SPIERS teaches the composition is the form of a foliar spray (see: page 54, reference claim 32).
For claim 13, SPIERS teaches the composition can include fungicides (see: page 53, reference claim 23).

Note to Applicant
Alternatively, if the claims are not interpreted as being fully anticipated by SPIERS et al., then the following obviousness rejection as being unpatentable over SPIERS et al. will be applied.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


(1)	Claims 1-3, 5-6, 8 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over SPIERS et al. (AU 2010212292 Al).

Applicants Claim
Applicants claim a composition comprising a nickel compound and an iron compound, wherein the composition further comprises a molybdenum compound or a manganese, i.e. a manganese salt.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For Claims 1 and 5, SPIERS teaches a composition, for use in the treatment of a condition in plant, comprising a nickel salt (e.g. nickel sulphate) and a salt of iron (Fe) (e.g. iron sulphate) (see: page 51-52, reference claims 1, 3, 4 and 9; & page 17, line 8-10).

For claim 3, SPIERS teaches the nickel sulphate is nickel salt (see: page 8, line 8-10).
For claim 6, SPIERS teaches that the nickel sulphate can be applied in a concentration of 1.0 to 5.0 g per liter of liquid (water) (see: page 54, reference claim 37).  As such, the nickel sulphate can be converted to 0.1 to 0.5 % by weight, with water (density = 1g/ml) as the liquid.  This reads on the “concentration of the nickel compound is less than about 3 % by weight” as claimed.
For claim 8, SPIERS teaches that the nickel sulphate and iron sulphate are in a ratio of about 1.5:1.5 (or 1:1) (see: page 52, reference claims 9-10).  As such, the concentration of the iron sulphate would be 0.1 to 0.5 % by weight as well (see rejected claim 6 set forth above), which reads on the “concentration of the iron compound is less than about 60 % by weight” as claimed.
For claim 11, SPIERS teaches the composition is for use to treat plant in a condition, i.e. plant health or growth of the plant (see: page 51, reference claim 1, line 1-5).
For claim 12, SPIERS teaches the composition is the form of a foliar spray (see: page 54, reference claim 32).
For claim 13, SPIERS teaches the composition can include fungicides (see: page 53, reference claim 23).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	While SPIERS teaches both the nickel compound and iron compound in the composition for use in treating a condition in plant, as required by the present claim 1, SPIERS does not exemplify or provide an example wherein the nickel compound and iron compound are present together with a molybdenum compound, as recite in claim 6, or with a manganese compound, i.e. a manganese salt, as recited in claim 14-15.
However, SPIERS suggests that the composition is preferably included at least one other nutrient, wherein one of the additional nutrient can be sodium molybdate (see: page 6, line 15; & page 51, reference claim 7), which reads on the additional “molybdenum compound” as recited in claim 2.
SPIERS also teaches that the additional nutrients can be a salt of manganese (Mn) (see: page 6, line 1-4; & page 51, reference claim 4).  This reads on the additional “manganese compound” which is a manganese salt, as recited in claims 14 and 15.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of SPIERS and prepare the plant composition for use in agriculture ad horticulture because SPIERS teaches that the plant composition can provide beneficial effects to plants and consumers of the plants, i.e. it can increase the growth rate of a plant by applying nickel to the plant or to the plants growth medium, and the inclusion of nickel can facilitate plant health, disease control, growth and fruit production, and can enhance nutrient uptake and to increase vales of plant tissues.

From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1, 3-5, 8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over KNOCHENMUS et al. (U.S. PG-Pub. No. 2011/0152363 A1).

Applicants Claim
Applicants claim a composition comprising a nickel compound (i.e. nickel lactate) and an iron compound, wherein the composition further comprises a manganese compound (i.e. a manganese salt).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1, 3-5 and 16-17, KNOCHENMUS teaches a mineral product (referred as: product 116 cited in [0039]; and page 29: reference claims 26 & 1, 4-6, 9, 12-15 & 17), which is used for applying to a lawn, garden, pasture or field for improving growth of plant life, wherein the mineral product comprises:
(a)	“one or more” mineral chelated lactates (referred as: mineral chelated compounds 112 cited in [0039]), i.e. those formed from lactic acid (referred as: carboxylic acid 102) and inorganic mineral compounds, e.g. iron and nickel compounds (referred as: inorganic mineral compounds 104 cited in [0018-0019] & [0039-0040]).
As such, the “one or more mineral chelated lactates” formed form the iron and nickel inorganic compounds taught by KNOCHENMUS read on the “iron and nickel compounds” of instant claims 1 and 17; and the “mineral chelated lactates” obtained from nickel inorganic mineral compound read on the “nickel chelated compound” of claim 3 and “nickel lactate” of claims 4-5 and 16.
For claim 8, KNOCHENMUS teaches that the one or more mineral chelate lactates, i.e. iron  chelate lactate as discussed supra, can be present of about 15 % to about 20 % by weight (see: page 30, reference 30), which is less than about 60 % by weight of the iron compound as claimed.
For claim 11, KNOCHENMUS teaches the mineral product, as discussed supra, is used for applying to a lawn, garden, pasture or field for improving growth of plant life (see page 29: reference claims 26, 12-14 & 17), which reads on the similar use of the present treatment composition, i.e. it improves plant health, as claimed.
For claim 12, KNOCHENMUS teaches that the mineral product can be used as soil or plant treatment by applying it to the soil or plants (see: [0014]), which reads on the similar use as “foliar treatment” or “tilled in soil” as claimed.
For claim 13, KNOCHENMUS teaches that the mineral product comprises the same additional ingredients as claimed, i.e. fiber, one or more enzymes and a carrier (see: page 29, reference claim 26).
For claims 14-15 and 18, KNOCHENMUS teaches that the mineral product further comprises one or more metal sulfates, e.g. sulfate of manganese (see page 29: reference claims 26-27 & 29).  This reads on the claimed further “manganese compound” of claims 14 and 18, and reads on the claimed “manganese salt” of claim 15.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Although KNOCHENMUS teaches all elements required by claim 1, KNOCHENMUS does not provide a specific example particularly comprising the nickel compound and the iron compound.  However, KNOCHENMUS teaches and suggests that nickel compound and iron compound are both useful for improving growth of plant life and both are suitable inorganic mineral compounds that can be applied to a lawn, garden, pasture or field.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of KNOCHENMUS and prepare the mineral product for application to a lawn, garden, pasture or field because KNOCHENMUS 
One ordinary skilled in the art would have been motivated to utilize one or more mineral chelated lactates, formed from lactic acid and inorganic mineral compounds such as iron and nickel compounds, as plant nutrients KNOCHENMUS teaches that it is desirable to use more than one mineral chelated lactates in rapidly soluble form as they are easily applied to plants, pastures, lawns or gardens, and can provide readily available form of various inorganic minerals and materials for fertilization or nutrition to plants, animals and humans.
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(3)	Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over KNOCHENMUS et al. (U.S. PG-Pub. No. 2011/0152363 A1) as applied to claims 1, 3-5, 8 and 11-18, in view of YAMASHITA, T. (U.S. Patent No. 5,549,729A).
Applicants Claim
Applicants claim a composition comprising a nickel compound (i.e. nickel lactate) and an iron compound, wherein the composition further comprises a molybdenum compound (i.e. ammonium molybdate).


Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teaching of KNOCHENMUS have been discussed above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	KNOCHENMUS teaches all elements required by the present claim 1 as set forth above.  Although KNOCHENMUS suggests that the mineral product can include minerals, i.e. molybdenum, KNOCHENMUS does not explicitly teach the molybdenum mineral is a compound of molybdenum, i.e. ammonium molybdate, as recited in claims 2 and 9; and its amount, as recited in claim 10.  The deficiencies are taught by YAMASHITA.
	YAMASHITA teaches a composition useful as foliar spray, or as a soil amendment, or as a root dip or as a solution, to stimulate growth of plants, comprising multiple components, i.e. a micronutrient component: e.g. water-soluble molybdenum in an amount of 0.001 to 0.02 % by weight (see: ABSTRACT; and col. 48, reference claim 15, line 4-6 & 39).  This reads on the additional “molybdenum compound” of claim 2 and it is present in a concentration of “less than about 1 % by weight” of claim 10.
	YAMASHITA teaches that the source of micronutrient component “molybdenum” can be provided from “ammonium molybdate” (see: Table in col. 3, line 13-14).  This reads on the molybdenum compound is “ammonium molybdate” of claim 9.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)

From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(4)	Claims 1, 3-6, 8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over KNOCHENMUS et al. (U.S. PG-Pub. No. 2011/0152363 A1) as applied to claims 1, 3-5, 8 and 11-18, in view of SPIERS et al. (AU 2010212292 Al).

Applicants Claim
Applicants claim a composition comprising a nickel compound and an iron compound, wherein the nickel compound is less than about 3 % by weight.

Determination of the scope and content of the prior art 
(MPEP 2141.01)


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	KNOCHENMUS teaches all elements required by claim 1, which includes the nickel compound of claim 1.  However, KNOCHENMUS does not explicitly teach the concentration of the nickel compound, i.e. it is less than about 3 % by weight as recited in claim 6.  The deficiencies are suggested by the other reference SPIERS.
SPIERS teaches a composition, for use in the treatment of a condition in plant, comprising a nickel salt (e.g. nickel sulphate) and a salt of iron (Fe) (see: page 51-52, reference claims 1, 3, 4 and 9; & page 17, line 8-10), and they read on the “nickel compound” and “iron compound” of claim 1.
SPIERS teaches that the nickel sulphate can be applied in a concentration of 1.0 to 5.0 g per liter of liquid (water) (see: page 8, line 8-10; and page 54, reference claim 37).  As such, the nickel sulphate can be converted to 0.1 to 0.5 % by weight, with water (density = 1g/ml) as the liquid.  This reads on the “concentration of the nickel compound is less than about 3 % by weight” as recited in claim 6.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of KNOCHENMUS and prepare the mineral product for application to a lawn, garden, pasture or field because KNOCHENMUS 
One ordinary skilled in the art would have been motivated to add suitable amount of a desirable nickel ingredient, i.e. 0.1 % to 0.5 % by weight of nickel compound suggested by SPIERS, into KNOCHENMUS’s plant mineral product because SPIERS teaches that the use of nickel in a form capable of being taken up by the plant is desirable, and SPIERS also suggests that the inclusion of nickel in plant application can provide beneficial effects to the plants, i.e. it helps facilitating plant health, disease control, growth and enhance nutrient uptake and, thus, can increase nutrient values of plant tissues (see SPIERS: page 5, line 15-21).
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(5)	Claims 1, 3-5, 7-8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over KNOCHENMUS et al. (U.S. PG-Pub. No. 2011/0152363 A1) as applied to claims 1, 3-5, 8 and 11-18, in view of PERMITINA, G. V. (RU2179162C1, the machine English translation by Espacenet is used for citation as set forth below).
Applicants Claim
Applicants claim a composition comprising a nickel compound and an iron compound, wherein the iron compound is ferric ammonium citrate.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teaching of KNOCHENMUS have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	KNOCHENMUS teaches all elements, which include salts of iron as the iron compound required by claim 1, however, KNOCHENMUS does not teach that the iron salt is ferric ammonium citrate of claim 7.  The deficiency is suggested by PERMITINA.
PERMITINA teaches a nutrient solution containing mixtures of microelements (i.e. trace elements) in the form of complexation and macronutrient fertilizers, useful for root and foliar dressing as leaf nutrition of plants (see: ABSTRACT; and [0001] & [0013]). 
PERMITINA teaches that the solution contains ammonium citrate as the ammonium-containing component, wherein the ammonium citrate functions as alkalizing reagent to adjust the pH of the solution and is also a source of nitrogen (see: [0006] & [0014]).
PERMITINA also teaches that citrate ion is an organic ligand of the complexing agent, having an affinity for cations of trace elements, primarily iron (see: [0008] & references claims 1-2).  Therefore, the “ammonium citrate” complexed with “iron” reads on the “ferric ammonium citrate” of claim 7.
	PERMITINA teaches that the trace elements, i.e. iron, in the form of biometals formed complex compounds of trace elements have better water solubility and is easily assimilated by plants (see: [0005]).

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the complex form of an iron compound, i.e. the ammonium citrate form with iron (ferric) taught by PERMITINA, instead of the salt form of an iron compound taught in KNOCHENMUS, because PERMITINA teaches the ammonium citrate not only plays a role for providing a source of nitrogen to the plants, the citrate ion is also a complexing agent which has an affinity primarily to iron cation, and the iron ammonium citrate also can provide several benefits to the plants, i.e. it has better water solubility and is easily assimilated by plants and, therefore, is useful for providing nutrition to the plants.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(6)	Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAMB et al. (WO 2015/161269 A1).

Applicants Claim
Applicants claim a composition comprising a nickel compound (i.e. nickel lactate) and an iron compound, wherein the composition further comprises a manganese compound (i.e. a manganese salt) or a molybdenum compound (i.e. molybdic acid).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1, 3, 14 and 15, LAMB teaches a seed, soil, and plant treatment composition, which can increase the growth and health of various seeds and plants and provide benefit to soils, comprising a combination of mineral chelated compounds, e.g. a nickel chelated compound, an iron chelated compound, and a manganese chelated compound (see: [[0006-0007]; & [0091], line 1-3 & 5-6).
	For claims 4 and 5, LAMB teaches that the “chelated portion” of the mineral chelated compounds, i.e. nickel chelated compound, can be lactate, ethylene diamine, ethylenediamine tetraacetate (EDTA), propionate, butyrate, acetate and combinations thereof (see: [0091], line 10-11).
	For claims 2 and 9, LAMB teaches that the composition can further comprise one or more mineral acids, i.e. molybdic acid (see: [0116], line 8-9).
	For claim 6, LAMB teaches that the mineral chelated compounds, i.e. nickel chelated compound, can be used up to about 1 % by weight (see: [0116], line 1-3), which is “less than about 3 % by weight” as claimed.
	For claim 8, LAMB teaches the use of an iron compound in the composition, which can be ferric sodium EDTA, in a concentration of 9.38 % by weight (see: page 21, [0124], Table 1), which is “less than about 60 % by weight” as claimed.
	For claim 10, LAMB teaches the use of a molybdenum compound, i.e. molybdic acid, in the composition in a concentration of 0.01 % by weight (see: page 21, [0124], Table 1), which is “less than about 1 % by weight” as claimed.
For claim 11, LAMB teaches the seed, soil, and plant treatment composition is provided to increase the growth and health of various seeds and plants and benefit to soils (see: [0006]).
	For claim 12, LAMB teaches that the composition can be used as foliar or folial treatment (see: [0083], line 1).  This reads on the “composition is used as a foliar treatment” as claimed.
	For claim 13, LAMB teaches the composition can further comprise fibers, water, one or more enzymes, a carrier, one or more pesticides (see: [0009]; [0081]; [0086]; [0117]; and page 32, reference claims 13-15).
	For claims 16, 17 and 18, LAMB teaches the composition comprising a nickel chelated compound, an iron chelated compound and a manganese chelated compound in combination, wherein the “chelated portion” of the mineral chelated compounds, i.e. the nickel chelated compound, can be lactate (see: [0091], line 1-3, 5-7 & 10-12).
As such, the “nickel lactate compound” reads on the “nickel lactate” of instant claim 16, and the “manganese chelated compound” reads on the “manganese compound” of instant claims 17 and 18.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LAMB teaches all elements required by the present claim 1, but LAMB does not provide a specific example particularly comprising the nickel compound and the iron compound as recited in claim 1.  However, LAMB explicitly discloses the nickel chelated compound and iron chelated compound both are suitable mineral chelated compounds 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize a combination of mineral chelated compounds, i.e. nickel lactate and iron lactate, or further includes manganese or molybdenum compound, in the plant treatment taught by LAMB because LAMB teaches that the plant treatment composition is desirable and can be used to provide several beneficial effects to seed, soil and plants, i.e. it can promote seed growth, seed germination, microbial catalyzation, plant health, seed and plant drought resistance, enhanced plant health consistency, and steady bioavailability of nutrients in and around a seed, soil, or plant.  
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(7)	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAMB et al. (WO 2015/161269 A1) as applied to claims 1-6 and 8-18, in view of PERMITINA, G. V. (RU 2179162C1, the machine English translation by Espacenet is used for citation as set forth below).

Applicants Claim
Applicants claim a composition comprising a nickel compound and an iron compound, wherein the iron compound is ferric ammonium citrate.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	The teachings of LAMB have been set forth above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LAMB teaches all elements, which include salts of iron as the iron compound required by claim 1, however, LAMB does not teach the iron chelated compound is ferric ammonium citrate of claim 7.  The deficiency is suggested by PERMITINA.
PERMITINA teaches a nutrient solution containing mixtures of microelements (i.e. trace elements) in the form of complexation and macronutrient fertilizers, useful for root and foliar dressing as leaf nutrition of plants (see: ABSTRACT; and [0001] & [0013]). 
PERMITINA teaches that the solution contains ammonium citrate as the ammonium-containing component, wherein the ammonium citrate functions as alkalizing reagent to adjust the pH of the solution and is also a source of nitrogen (see: [0006] & [0014]).
PERMITINA also teaches that citrate ion is an organic ligand of the complexing agent, having an affinity for cations of trace elements, primarily iron (see: [0008] & references claims 1-2).  Therefore, the “ammonium citrate” complexed with “iron” reads on the “ferric ammonium citrate” of claim 7.


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize a combination of mineral chelated compounds, i.e. nickel lactate and iron lactate, or further includes manganese or molybdenum compound, in the plant treatment taught by LAMB because LAMB teaches that the plant treatment composition is desirable and can be used to provide several beneficial effects to seed, soil and plants, i.e. it can promote seed growth, seed germination, microbial catalyzation, plant health, seed and plant drought resistance, enhanced plant health consistency, and steady bioavailability of nutrients in and around a seed, soil, or plant.  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the complex form of an iron compound, i.e. the ammonium citrate form with iron (ferric) taught by PERMITINA because PERMITINA teaches that the ammonium citrate not only plays a role for providing a source of nitrogen to the plants, the citrate ion is also a complexing agent which has an affinity primarily to iron cation, and the iron ammonium citrate also can provide several benefits to the plants, i.e. it has better water solubility and is easily assimilated by plants and, therefore, is useful for providing nutrition to the plants.
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the 

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/H. C./
Examiner, Art Unit 1616  



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616